Citation Nr: 1518051	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-24 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for damage to the spleen allegedly incurred from hernia surgery performed at a Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Julie L. Glover, Attorney




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

When the case was previously before the Board in August 2013, it was remanded for additional development.

As noted in the August 2013 remand, although the Veteran requested a Board hearing and was scheduled for a videoconference hearing before the Board in June 2013, by letter that month, his attorney requested that the hearing be canceled.  Accordingly, the Veteran's request for a hearing is withdrawn.

The issues of entitlement to service connection for a right and left knee disability and entitlement to compensation under 38 U.S.C.A. § 1151 for damage to the spleen allegedly incurred from hernia surgery performed at a VA medical facility are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1994 rating decision denied service connection for a bilateral knee condition; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  A March 1998 rating decision denied reopening the claim of entitlement to service connection for a bilateral knee condition; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

3.  Evidence received since the March 1998 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.

4.  Evidence received since the March 1998 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final.  38 U.S.C. § 7105(c) (West 1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The March 1998 rating decision is final.  38 U.S.C. § 7105(c) (West 1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  Evidence submitted to reopen the claim of entitlement to service connection for service connection for a right knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  Evidence submitted to reopen the claim of entitlement to service connection for service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of claims to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  A July 2009 VCAA letter provided notice of the elements of service connection and new and material evidence, and the reason for the prior denial of the claim of entitlement to service connection for a right knee condition (bilateral knee condition was noted to have previously been denied).  Thus, the criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  Moreover, the notice requirements were provided before the initial adjudication of the claim in June 2010, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, further development is not indicated. 

Given the favorable disposition of the action here with respect to the claims to reopen, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1104 (2014).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383 . 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As set forth in 38 C.F.R. § 3.156(b) (2014), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Under Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011), the Federal Circuit found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

The appellant contends that he is entitled to service connection for right and left knee disabilities.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claims.   

Historically, the Board notes that in a September 1994 rating decision, the RO denied service connection for a bilateral knee disability on the basis that there was no evidence of a chronic bilateral knee disability in service and no evidence of a current knee disability.  After the Veteran was notified in September 1994, he did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely appeal.  Therefore, the September 1994 rating decision denying service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Thereafter, in October 1997 the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for a bilateral knee disability.  In a March 1998 rating decision, the RO denied reopening of the claim because new and material evidence had not been submitted.  After the Veteran was notified in March 1998, the Veteran did not submit any additional evidence addressing the basis of the denial, nor did he file a timely appeal.  Therefore, the March 1998 rating decision denying reopening of service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The evidence added to the record since the March 1998 rating decision which denied reopening of the Veteran's claim for service connection for a bilateral knee disability includes a June 2004 VA treatment record which reflects a prior medical history of left knee arthritis and an April 2011 correctional sick call record which notes a history of left knee surgery following military knee injury.  The evidence added to the record also includes a May 2010 VA examination report which notes the Veteran's complaints of pain and locking in the knees without swelling.  Examination and X-ray of the knees was normal.  No diagnosis was rendered.  A July 2012 VA general medical examination reflects that the knees displayed decreased range of motion.  As the service connection claim for a bilateral knee disability was previously denied on the basis of no current disability, this evidence is new and material because it reflects current complaints with respect to the knees.  Therefore, new and material evidence has been received to reopen the claims, and reopening of the claims of entitlement to service connection for a right and left knee disability is in order.  

There is no indication that any relevant service department records have been associated with the record since the March 1998 rating decision such that 38 C.F.R. § 3.156(c) would apply.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted. 


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for right knee disability is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for left knee disability is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claims for service connection for a right and left knee disability, the Board notes that the Veteran underwent a VA examination in May 2010.  The examiner noted the Veteran's complaints of bilateral knee pain and locking, but examination (to include range of motion testing) and X-ray studies of the knees were normal.  Based upon this, the examiner indicated that there was no current diagnosis with respect to the knees.

However, in July 2012 the Veteran underwent a VA general medical examination pursuant to his claim for nonservice-connected pension, and in that examination report it is noted that the Veteran had decreased range of motion of his knees.  As the record does not otherwise reflect a current diagnosis of any right or left knee disability (apart from the Veteran's self-reported diagnosis of history of left knee arthritis and prior left knee surgery), the Board finds that a remand for a new VA examination is necessary in order to determine if the Veteran has any current disability of his right or left knee and if so, whether it is etiologically related to the in-service knee complaints.  Additionally, in the March 2015 written brief, the Veteran's representative requested a remand to obtain a VA examination and opinion regarding the Veteran's knee claims.

With respect to the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for damage to his spleen as a result of alleged hernia surgery at a VA medical facility, the Board notes that in the August 2013 remand, the Board instructed the RO to arrange for exhaustive development for any and all administrative records from the Dallas VA Medical Center (VAMC) that may establish whether or not the Veteran underwent surgery to repair a hernia at a facility in 1982, and any follow-up to such procedure, to include whether he underwent a second surgical procedure soon thereafter that involved a splenectomy.  Importantly, the Board instructed that if no such records were found, the Veteran should be advised and further advised to submit any records he may have that would tend to corroborate that the alleged treatment took place and that it resulted in splenectomy.  

The record contains a December 2013 VA Form 10-7131 requesting "treatment records from the medical files" and the facsimile coversheet to the Dallas VAMC requests that a negative response should be provided if there are no records for the Veteran.  A December 2013 response from the VA North Texas Health Care system reflects "no record found."  

A February 2015 report of contact reflects that the RO contacted the VAMC in Dallas to ask if there were any administrative records for the Veteran.  The report of contact indicates that the person contacted at the VAMC in Dallas indicated that administrative records are kept with medical records and there were none for the Veteran.  

Another February 2015 report of contact indicates that the RO spoke with the Veteran's attorney and informed her that the Veteran's Social Security Administration disability records were received but that there was a negative response from the Dallas VAMC for administrative records and that a supplemental statement of the case would be sent.

Unfortunately, the above action does not comply with the remand directive which states that if no such administrative and/or medical records are found, the Veteran should be advised and further advised to submit any records he may have that would tend to corroborate that the alleged treatment took place and that it resulted in splenectomy.  The record does not indicate that the Veteran was advised of this.  Moreover, the Veteran's representative, in the March 2015 written brief argued that the RO failed to request the administrative records from the VAMC.  While the record shows that the RO made an attempt, via a telephone call, to request the administrative records, the Board finds that there RO has not complied with the requirement that development efforts to obtain VA records should not stop until a formal finding is made that further attempts to locate such records would be futile.  There is no such finding in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must request all administrative records from the Dallas VAMC regarding any surgery in 1982.  In compliance with 38 C.F.R. § 3.159(c)(2) (2014), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the court martial records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Schedule the Veteran for an appropriate VA examination in order to ascertain the nature and etiology of any current right and/or left knee disability.  The examiner is requested to review the claims file, to specifically include the 2012 VA general medical examination which reflects that the Veteran had decreased range of motion of the knees, his service treatment records showing complaints and diagnoses of chondromalacia, the March 2004 VA treatment record noting a prior medical history of arthritis of the left knee, and Veteran's statements that he has had knee problems ever since service.  All appropriate tests should be conducted.

The examiner must state all current diagnoses with respect to the Veteran's knees. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right and/or left knee disability, to include the decreased range of motion of the knees noted in 2012, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to specifically include the chondromalacia and knee complaints noted in service.  Address the Veteran's statements that he experienced knee problems ever since service, that he had a diagnosis of left knee arthritis, and had left knee surgery

A complete rationale should be provided for each opinion expressed.

3.  After the development requested is completed, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


